Exhibit 10.1 AGREEMENT This Agreement (“Agreement”) is entered into on March6, 2009 (the “Effective Date”) among AdEx Media Inc. (“AdEx”), a Delaware corporation, Digital Equity Partners, LLC (“DEP”), a Colorado limited liability company, and the former members of Digital Instructor, LLC, a Colorado limited liability company (“DI”) listed on the signature page hereto (each a “Member” and collectively, the “Members”). RECITALS 1.AdEx and the Members entered into that Membership Interest Purchase Agreement dated
